



EXHIBIT 10.7


PEOPLES BANCORP INC. ANNUAL REPORT ON FORM 10-K
FOR FISCAL YEAR ENDED DECEMBER 31, 2016


SUMMARY OF BASE SALARIES FOR EXECUTIVE OFFICERS
OF PEOPLES BANCORP INC.


The base salaries of executive officers of Peoples Bancorp Inc. (“Peoples”) are
determined by evaluating the most recent comparative peer data and the role and
responsibilities of their positions. Individual salary increases are reviewed
annually and are based on Peoples' overall performance and the executive's
attainment of specific individual business objectives during the preceding year.


The following table details the base salaries to be paid by Peoples and its
subsidiaries to Charles W. Sulerzyski, President and Chief Executive Officer of
Peoples, and the four other most highly compensated executive officers of
Peoples for the fiscal year ending December 31, 2017:


Name
Position/Title
Base Salary
Charles W. Sulerzyski
President and Chief Executive Officer
$
515,000


 
 
 
John C. Rogers
Executive Vice President, Chief Financial Officer and Treasurer
305,000


 
 
 
Daniel K. McGill*
Executive Vice President, Chief Commercial Banking Officer
250,000


 
 
 
Carol A. Schneeberger
Executive Vice President, Chief Administrative Officer
250,000


 
 
 
Robyn A. Stevens
Executive Vice President, Chief Credit Officer
215,000


 
 
 
*Daniel K. McGill will retire from his position s with Peoples and its banking
subsidiary, Peoples Bank, effective March 31,2017.






